270 S.W.3d 440 (2008)
Franklin DOWNING, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69535.
Missouri Court of Appeals, Western District.
November 18, 2008.
Jerod L. Drake, Esq., Grant City, MO, for appellant.
Ninion S. Riley, Esq., Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN and JAMES M. SMART, JJ.

ORDER
PER CURIAM:
Franklin Downing appeals the order of the Labor and Industrial Relations Commission affirming Mr. Downing's disqualification from receiving certain unemployment benefits. On appeal, he claims the record does not contain competent and substantial evidence to support the finding that his employer discharged Mr. Downing due to misconduct connected with his work. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).